Case 2:20-cv-00300-SPC-MRM Document 9 Filed 05/14/20 Page 1 of 3 PageID 36



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION


DAVID LEE HARMON,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-300-FtM-38MRM

BILL PRUMMELL, CHARLOTTE
COUNTY SHERIFF’S OFFICE and
CHARLOTTE COUNTY JAIL,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff David Lee Harmon’s Motion for Protective Order

construed as a motion for a temporary restraining order/ preliminary injunction (TRO)

(Doc. 8) filed on May 12, 2020. No response has been filed. For the following reasons,

the Court denies the Motion.

        Plaintiff, an inmate in the Charlotte County Jail, moves for a TRO claiming that his

life is in jeopardy and he has been placed in lock up where no one can see him. Plaintiff

claims that deputies are telling the other inmates he is a confidential informant (CI) and

putting his life in danger. Besides this case, Plaintiff has two other case before this Court.

He claims the deputies are telling inmates he is an informant to force him to drop the

lawsuits. Plaintiff says his body is not in good shape and his health is poor.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00300-SPC-MRM Document 9 Filed 05/14/20 Page 2 of 3 PageID 37



                                      STANDARD OF REVIEW

        Under Fed. R. Civ. P. 65(b), a temporary restraining order may be granted without

notice only if (1) “specific facts in an affidavit or a verified complaint clearly shows that

immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition,” and, (2) the movant “certifies in writing any

efforts made to give notice and the reasons why it should not be required.” And before

the Court may grant a temporary restraining order, the movant must post security in an

amount . . . to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained. Fed. R. Civ. P. 65(c). Under M.D. Fla. Rule 4.05(a),

“[s]uch orders will be entered only in emergency cases to maintain the status quo until

the requisite notice may be given and an opportunity is afforded to opposing parties to

respond to the application for a preliminary injunction.”2 The movant is required to:

specifically describe the conduct sought to be enjoined; provide sufficient factual detail so

the Court can determine the appropriate amount of security which must be posted by the

movant; accompany the motion with a proposed form order; and, attach a supporting legal

memorandum. M. D. Fla Rule 4.06(b)(3)(4).

                                              DISCUSSION

        Upon review of Plaintiff’s Motion, the Court finds he has not complied with Fed. R.

Civ. P. 65(b) or (c) and M.D. Fla. R. 4.06(b)(3)(4). Plaintiff has not certified why he failed

to give notice to Defendants, explained why no deposit is necessary, or named who is


         2Under Local Rule 4.05(b)(4), “The brief or legal memorandum submitted in support of the motion must

address the following issues: (i) the likelihood that the moving party will ultimately prevail on the merits of the
claim; (ii) the irreparable nature of the threatened injury and the reason that notice cannot be given; (iii) the
potential harm that might be caused to the opposing parties or others if the order is issued; and (iv) the public
interest, if any.” Local Rule 4.06(b)(1) requires that a party applying for a preliminary injunction must also
address these four factors in a brief or legal memorandum.




                                                      2
Case 2:20-cv-00300-SPC-MRM Document 9 Filed 05/14/20 Page 3 of 3 PageID 38



committing the conduct or what specific conduct he seeks to enjoin. Nor has Plaintiff

established the four prerequisites mandated by the Eleventh Circuit to warrant issuing

either a TRO or preliminary injunctive relief. Parker v. State Bd. of Pardons & Paroles,

275 F.3d 1032, 1034-35 (11th Cir.) (per curiam), cert. denied, 534 U.S. 1072 (2001).

       Plaintiff only provides a generalized conclusory allegation that his life is threatened

because unknown deputies told unknown inmates he is a CI. Plaintiff does not state he

was assaulted by anyone, suffered any previous harm, or received a specific threat to his

life. As a result, Plaintiff has failed to establish a substantial threat of irreparable injury if

his TRO is denied. See Bilal v. Fennick, No. 2:16-CV-799-FTM-29CM, 2019 WL 77367,

at *2 (M.D. Fla. Jan. 2, 2019) (denying TRO because plaintiff only set forth conclusory

allegations). That said, the Court will direct the Clerk to forward a copy of this Order and

Plaintiff’s Motion to the Commander of the Charlotte County Jail.

       Accordingly, it is now ORDERED:

       1. Plaintiff David Lee Harmon’s Motion for Protective Order construed as a motion

           for a temporary restraining order/ preliminary injunction (TRO) (Doc. 8) is

           DENIED.

       2. The Clerk will forward a copy of this Order and Plaintiff’s Motion (Doc. 8) to the

           Commander of the Charlotte County Jail for any investigations as deemed

           appropriate.

       DONE and ORDERED in Fort Myers, Florida this 14th day of May 2020.




SA: FTMP-2
Copies: All Parties of Record




                                                3
